UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-1665 KINGSTONE COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 36-2476480 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15 Joys Lane Kingston, NY 12401 (Address of principal executive offices) (845)802-7900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of May 12, 2016 there were 7,912,375 shares of the registrant’s common stock outstanding. KINGSTONE COMPANIES, INC. INDEX PAGE PART I — FINANCIAL INFORMATION 4 Item1 — Financial Statements 4 Condensed Consolidated Balance Sheets at March 31, 2016 (Unaudited) and December 31, 2015 4 Condensed Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2016 (Unaudited) and 2015 (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2016 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 (Unaudited) and 2015 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements(Unaudited) 8 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item3 — Quantitative and Qualitative Disclosures About Market Risk 57 Item4 — Controls and Procedures 57 PART II — OTHER INFORMATION 58 Item1 — Legal Proceedings 58 Item1A — Risk Factors 58 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 58 Item 3 — Defaults Upon Senior Securities 58 Item4 — Mine Safety Disclosures 58 Item5 — Other Information 58 Item6 — Exhibits 59 Signatures 60 EXHIBIT 3(a) EXHIBIT 3(b) EXHIBIT 31(a) EXHIBIT 31(b) EXHIBIT 32 EXHIBIT 101.INS XBRL Instance Document EXHIBIT 101.SCH XBRL Taxonomy Extension Schema EXHIBIT 101.CAL XBRL Taxonomy Extension Calculation Linkbase EXHIBIT 101.DEF XBRL Taxonomy Extension Definition Linkbase EXHIBIT 101.LAB XBRL Taxonomy Extension Label Linkbase EXHIBIT 101.PRE XBRL Taxonomy Extension Presentation Linkbase 2 Forward-Looking Statements This Quarterly Report on Form 10-Q contains forward-looking statements as that term is defined in the federal securities laws.The events described in forward-looking statements contained in this Quarterly Report may not occur.Generally, these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of our plans or strategies, projected or anticipated benefits from acquisitions to be made by us, or projections involving anticipated revenues, earnings or other aspects of our operating results.The words "may," "will," "expect," "believe," "anticipate," "project," "plan," "intend," "estimate," and "continue," and their opposites and similar expressions are intended to identify forward-looking statements.We caution you that these statements are not guarantees of future performance or events and are subject to a number of uncertainties, risks and other influences, many of which are beyond our control that may influence the accuracy of the statements and the projections upon which the statements are based.Factors which may affect our results include, but are not limited to, the risks and uncertainties discussed in Item 7 of our Annual Report on Form 10-K for the year ended December 31, 2015 under “Factors That May Affect Future Results and Financial Condition.” Any one or more of these uncertainties, risks and other influences could materially affect our results of operations and whether forward-looking statements made by us ultimately prove to be accurate.Our actual results, performance and achievements could differ materially from those expressed or implied in these forward-looking statements.We undertake no obligation to publicly update or revise any forward-looking statements, whether from new information, future events or otherwise. 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Fixed-maturity securities, held-to-maturity, at amortized cost (fair value of $5,366,630 at March 31, 2016 and $5,241,095 at December 31, 2015) $ $ Fixed-maturity securities, available-for-sale, at fair value (amortized cost of $71,617,357 at March 31, 2016 and $62,221,129 at December 31, 2015) Equity securities, available-for-sale, at fair value (cost of $9,501,112 atMarch 31, 2016 and $8,751,537 at December 31, 2015) Total investments Cash and cash equivalents Premiums receivable, net Reinsurance receivables, net Deferred policy acquisition costs Intangible assets, net Property and equipment, net Other assets Total assets $ $ Liabilities Loss and loss adjustment expense reserves $ $ Unearned premiums Advance premiums Reinsurance balances payable Deferred ceding commission revenue Accounts payable, accrued expenses and other liabilities Income taxes payable Deferred income taxes Total liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $.01 par value; authorized 2,500,000 shares - - Common stock, $.01 par value; authorized 20,000,000 shares; issued 8,289,606 shares at March 31, 2016 and December 31, 2015; outstanding 7,317,137 shares at March 31, 2016 and 7,328,637 shares at December 31, 2015 Capital in excess of par Accumulated other comprehensive income Retained earnings Treasury stock, at cost, 972,469 shares at March 31, 2016 and 960,969 shares at December 31, 2015 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 4 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Income and Comprehensive Income (Unaudited) Three months ended March 31, Revenues Net premiums earned $ $ Ceding commission revenue Net investment income Net realized gains (losses) on sales of investments ) Other income Total revenues Expenses Loss and loss adjustment expenses Commission expense Other underwriting expenses Other operating expenses Depreciation and amortization Total expenses Income from operations before taxes Income tax expense Net income Other comprehensive income, net of tax Gross change in unrealized gains on available-for-sale-securities Reclassification adjustment for (gains) losses included in net income ) Net change in unrealized gains Income tax expense related to items of other comprehensive income ) ) Other comprehensive income, net of tax Comprehensive income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted Dividends declared and paid per common share $ $ See accompanying notes to condensed consolidated financial statements. 5 KINGSTONE COMPANIES, INC. AND SUBSIDIARIES Condensed Consolidated Statement of Stockholders' Equity (Unaudited) Three months ended March 31, 2016 Accumulated Capital Other Preferred Stock Common Stock in Excess Comprehensive Retained Treasury Stock Shares Amount Shares Amount of Par Income Earnings Shares Amount Total Balance, January 1, 2016 - $
